FRANK, Judge.
William Bell was convicted of trafficking in cocaine, possession of cannabis, and failure to appear in court. He was sentenced as a habitual felony offender to seventeen years imprisonment to be followed by four years of probation. Bell has raised three issues on appeal. We find merit only in his contention that a $2.00 assessment for the criminal justice education fund was not orally pronounced at the time of sentencing; it must be stricken. Reyes v. State, 655 So.2d 111 *276(Fla. 2d DCA 1995). We otherwise affirm the judgment and sentence.
SCHOONOVER, A.C.J., and PARKER, J., concur.